Citation Nr: 0500566	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to May 1974.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on April [redacted], 2000, and lists his immediate cause of death as 
metastatic head and neck cancer; the Certificate of Death 
notes that no autopsy was performed.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of lumbar strain with 
degenerative changes, residuals of right knee injury, 
fracture of right index finger and right fourth and fifth 
metacarpals, and fracture of nose, all of which were rated as 
noncompensable, effective from August 23, 1993; the veteran 
was assigned a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, effective 
from August 23, 1993.

4.  The competent evidence of record shows that the veteran's 
cause of death was not related to any service-connected 
disabilities.  

5.  The competent evidence of record does not show that the 
veteran's cause of death was due to exposure to herbicide 
agents during his service in the Republic of Vietnam.  

6.  The competent evidence of record shows that the veteran's 
diagnosed cancer was not present during service and did not 
manifest to a compensable degree within one year from the 
date of the veteran's separation from service, and there is 
no medical evidence that otherwise establishes that the 
disease was incurred in service. 


CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death, 
including metastatic cancer of the head and neck, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.301(c)(2), 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Also during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  The RO did provide the appellant with 
a copy of the March 2001 rating decision and August 2003 
Statement of the Case (SOC), which together provided the 
appellant with notice of the legal criteria pertinent to the 
issue, the evidence needed to substantiate the claim, and the 
reasons for the denial.  The SOC provided the appellant with 
notice of all the laws and regulations pertinent to her 
claim, including the law and implementing regulations of the 
VCAA.  

The RO, however, did not specifically outline in a separate 
notice letter, VA's duties under the VCAA and the delegation 
of responsibility between VA and the appellant in procuring 
the evidence relevant to the claim, including which portion 
of the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Nevertheless, under the facts of 
this case, the Board finds that the RO's failure to provide 
said notice did not result in prejudicial error to the 
appellant.  The only issue in dispute is whether the 
veteran's diagnosed metastatic cancer of the head and neck is 
the result of his exposure to herbicide agents during his 
service in the Republic of Vietnam.  Thus, the determinative 
issue involves a question of medical diagnosis or causation 
that only individuals possessing specialized medical training 
and knowledge are competent to answer.  For that reason, the 
RO sought and obtained a medical opinion on the etiology of 
the veteran's cause of death as this was the only type of 
evidence that could substantiate the appellant's claim.  The 
RO subsequently denied the appellant's claim on the basis 
that the VA medical examiner was unable to make a diagnosis 
of the primary cancer site and there was no competent medical 
evidence of a positive association between the veteran's 
cancer and exposure to Agent Orange.  

The appellant comprehends the basis of the RO's denial and 
what the evidence must show to substantiate her claim as 
evidenced by testimony she provided at the travel board 
hearing held before the undersigned Veterans Law Judge in 
October 2004.  The appellant comprehends that no medical 
examiner has been able to diagnose the primary site of the 
veteran's cancer. Thus, notwithstanding the RO's failure to 
mail the appellant a VCAA notice, the Board finds that VA has 
satisfied the duty to notify the appellant of what 
information and evidence was needed to substantiate the 
claim.  Also, there was no further duty to notify the 
appellant of the delegation of responsibility between VA and 
the appellant in procuring the evidence relevant to the claim 
as the RO tasked itself with the responsibility of procuring 
the evidence (nexus medical opinion) necessary to 
substantiate her claim.  It is also notable that the 
appellant indicated that she had no additional evidence to 
submit at the travel board hearing.  

As there is no need to develop the case for any outstanding 
existing relevant evidence, there is nothing of which to 
notify the appellant.  Rigidly following the demands of 
Quartuccio and Pelegrini in this case merely exalts form over 
substance and serves no purpose beneficial to the appellant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing 
that remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (providing that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, as there is no outstanding duty to 
inform the appellant of any additional information or 
evidence necessary to substantiate the claim.  Quartuccio, 16 
Vet. App. at 187.

In regard to VA's duty to assist, as previously noted, the RO 
obtained a medical opinion on the etiology of the veteran's 
cause of death and the RO scheduled the travel board hearing.  
The appellant has made clear her contentions and she has not 
identified any outstanding evidence that would substantiate 
her claim.  Based on the foregoing, the Board concludes that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  


II.	Evidence

The Certificate of Death indicates that the veteran died on 
April[redacted],  2000, and lists his immediate cause of death as 
metastatic head and neck cancer.  The Certificate of Death 
also notes that no autopsy was performed.

The DD Form 214 shows that the veteran was awarded several 
medals including the National Defense Service Medal, Vietnam 
Service Medal with 4 Bronze Service Stars, Vietnam Campaign 
Medal, and Bronze Star Medal.  Service personnel records show 
that the veteran served in the Republic of Vietnam from July 
[REDACTED], 1967 to July [REDACTED], 1968.  

The service medical records, including dental records, show 
that the veteran was not diagnosed with cancer, much less 
metastatic cancer of the head and neck, during service.  A 
March 1969 clinical record noted that the veteran developed a 
squamous cell papilloma of the chin, but this is a benign 
type of tumor.  Nix v. Brown, 4 Vet. App. 462, 464 (1993).  

An October 2000 VA lymphatic disorders examination report 
shows that the examiner reviewed the claims file.  The 
examiner reported that the claims file indicated that the 
veteran had metastatic cancer of the head and neck.  The 
examiner discussed pertinent findings noted in the claims 
file:  

A July 29, 1999 lymph node biopsy of an excised 
cervical lymph node revealed metastatic squamous 
cell carcinoma.  An October 19, 1999 discharge 
summary noted diagnoses of metastatic head and neck 
cancer of unknown primary.  An October 20, 1999 
chest x-ray showed multiple ill-defined pulmonary 
nodules in both lungs; the impression noted was 
multiple ill-defined pulmonary nodules that most 
likely represented metastatic disease.  The October 
27, 1999 computed tomography (CT) scan of the neck 
indicated that the veteran had metastatic squamous 
cell carcinoma of the head and neck.  The October 
27, 1999* [November 12, 1999] CT scan of the brain 
showed a possible sellar mass, pituitary 
macroadenoma.  The November 16, 1999* [February 25, 
2000] CT scan of the head and neck revealed a large 
mass arising in the region of the right carotid 
sheath.  This mass protruded into the oropharynx-
noted as possibly representing a confluent nodal 
mass.  There were osteolytic bone lesions noted in 
the posterior T2 and anterior T3 vertebrae.  X-rays 
of the left shoulder and the chest conducted on 
March 10, 2000, showed multiple metastatic lesions, 
including a large lytic area of the left scapula 
that was consistent with the metastatic lesion.  
The report further noted that a CT scan indicated 
that the veteran had metastatic squamous cell 
carcinoma of head and neck.  

*The VA examiner erroneously cites the date of the 
veteran's last visit to the VA facility as the date 
of the medical report he references.  The actual 
date of the referenced medical report is provided 
in the brackets. 

The examiner provided diagnoses of metastatic head and neck 
cancer of unknown primary site and multiple metastatic sites 
in the lungs as well as in the posterior T2 and anterior T3 
vertebrae, and including a left hip metastatic lesion.  The 
examiner maintained that he could not make a diagnosis on the 
primary cancer site.  The examiner noted that as per the 
claims file, the veteran was seen by an oncologist who also 
noted a  diagnosis of metastatic head and neck cancer of 
unknown primary.  The examiner maintained that he could not 
make a connection between this cancer and multiple myeloma, 
soft tissue sarcoma, or non-Hodgkin's lymphoma.  The examiner 
further maintained that he could not make a connection 
between the veteran's exposure to Agent Orange and his cancer 
with metastasis.  

A review of VA treatment records dated from September 1993 to 
March 2000 as well as Columbus Regional records included the 
records the October 2000 VA examiner referenced in his 
examination report.  In addition, the treatment records 
showed that the earliest noted diagnosis of metastatic cancer 
of unknown primary was in 1996.  A March 1997 inpatient 
treatment record noted that a submandibular lymph node biopsy 
revealed cancer of unknown origin.  An August 1999 record 
showed that the veteran reported that he was originally 
diagnosed with cancer of the larynx three years prior.  A 
September 1999 record noted that the veteran had stage IV 
squamous cell carcinoma antigen, with its probable original 
site in the base of the veteran's tongue.  A November 1999 
discharge summary noted that the veteran had metastatic 
squamous cell carcinoma of unknown primary but "[b]elieved 
to be a head and neck primary."  

At the travel board hearing, the appellant testified that 
cancer was first discovered in the veteran's lymph node of 
his submandible in 1996 or 1997.  She maintained that at the 
time the veteran was first diagnosed with cancer, he should 
have been afforded a VA examination to discover the primary 
site of the cancer.  She further maintained that she did not 
know that the veteran should have undergone an autopsy after 
he died at home.  


III.	Pertinent Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2004).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2004).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2004).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.


IV.	Analysis

The Board notes that during the veteran's lifetime, service 
connection was in effect for residuals of lumbar strain with 
degenerative changes, residuals of right knee injury, 
fracture of right index finger and right fourth and fifth 
metacarpals, and fracture of the nose, all of which were 
rated as noncompensable, effective from August 23, 1993.  The 
veteran was assigned a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
effective from August 23, 1993.

The Certificate of Death lists the veteran's immediate cause 
of death as metastatic head and neck cancer.  No autopsy was 
performed.  There is no competent medical evidence that shows 
that the veteran's cause of death was related to his service-
connected residuals of lumbar strain, residuals of right knee 
injury, fracture of the right hand, and fracture of the nose.  

The appellant maintains that the veteran developed cancer as 
the result of exposure to Agent Orange during service.  

In order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the claimant must show the following:  (1) that the 
veteran has the requisite type of service in the Republic of 
Vietnam, (2) that the veteran currently suffered from a 
specific disease process enumerated under the regulation, and 
(3) that the disease process manifested itself within the 
time period set by regulation.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from July 9, 1967 to July 9, 1968.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 3.307 
(a)(6)(iii) (2004).  Therefore, the veteran is presumed to 
have been exposed to an herbicide agent during such service 
in the absence of affirmative evidence to the contrary.  Id.  

The disease process for which the appellant seeks service 
connection, however, is not enumerated in 38 C.F.R. § 
3.309(e) (2004).  The cancer associated with the veteran's 
head, neck, lungs, left shoulder, and left hip has been 
diagnosed by the October 2000 VA examiner as metastatic, 
which indicates that it originated somewhere other than the 
veteran's head, neck, lungs, left shoulder, and left hip.  
See VAOPGCPREC 18-97 ("'Metastasis' is 'the transfer of 
disease from one organ or part to another not directly 
connected with it.'") (quoting Dorland's Illustrated Medical 
Dictionary 1023 (28th ed. 1994)).  Presumptive service 
connection may not be established under 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer, which is not 
associated with herbicide exposure.  VAOPGCPREC 18-97.  The 
VA treatment records similarly show that the veteran's 
treating physicians diagnosed him with metastatic cancer.  
Thus, the October 2000 VA examiner's opinion and the VA 
treatment records constitute "affirmative evidence" that 
rebuts the presumption of service connection for a cancer 
listed in 38 C.F.R. § 3.309(e). 

The October 2000 VA examiner also confirmed what several 
physicians noted in the VA treatment records-the primary 
site of the veteran's metastatic cancer could not be 
determined.  Consequently, the evidence does not show that 
the veteran suffered from a primary cancer of the lung, 
larynx, etc.  The October 2000 VA examiner further noted that 
he could not find a relationship between the veteran's 
diagnosed metastatic cancer and multiple myeloma, soft tissue 
sarcoma, or non-Hodgkin's lymphoma.  Thus, the evidence does 
not show that the veteran suffered from multiple myeloma, 
soft-tissue sarcoma, or non-Hodgkin's lymphoma.  
Accordingly, since the disease process for which the 
appellant seeks service connection is not enumerated in 38 
C.F.R. § 3.309(e) (2004), the presumption of service 
connection for a disease associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.307(a)(6) (2004) is not 
applicable.   

The Board recognizes the appellant's sincere belief that the 
veteran's metastatic cancer was caused by exposure to 
herbicide agents, but under the authority granted by the 
Agent Orange Act of 1991, VA has determined that presumption 
of service connection based on exposure to herbicides used in 
Vietnam is not warranted for any disorders other than those 
for which VA has found a positive association between the 
disorder and such exposure.  VA has not determined that a 
positive association exists between exposure to herbicide 
agents and the subsequent development of metastatic cancer in 
various parts of the body.  Moreover, the record does not 
contain any competent medical opinion that otherwise relates 
the veteran's metastatic cancer to his herbicide exposure in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
The October 2000 VA examiner maintained that he could not 
find a relationship between the veteran's diagnosed 
metastatic cancer and  exposure to herbicide agents.  

That the veteran's diagnosed metastatic cancer cannot be 
established as related to his military service on a 
presumptive basis under 38 C.F.R. § 3.307 (a)(6) (2004), does 
not preclude an evaluation as to whether the veteran's 
diagnosed cancer can otherwise be established as related to 
his military service on a direct basis under 38 C.F.R. § 
3.303 (2004) or on a presumptive basis for a chronic disease 
under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

The service medical records show that the veteran was not 
diagnosed with cancer during service.  Rather, the medical 
evidence shows that the veteran was first diagnosed with 
cancer many years after his discharge from military service.  
There is also no medical evidence that otherwise establishes 
that the disease was incurred in service.  Accordingly, the 
veteran's diagnosed metastatic cancer may not be established 
as related to his military service on a direct basis under 38 
C.F.R.          § 3.303 (2004) or on a presumptive basis for 
a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

As the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


